DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status

2.	The response filed on 01/05/2022 has been entered and made of record.
3.	Claims 1-3, 5-6, 10-12, 14 and 16 have been amended.
4.	Claims 4, 13 and 15 have been cancelled.
5.	Claims 1-3, 5-12, 14 and 16 are currently pending.

                                                     Response to Arguments
6.	The applicant's arguments filed on 01/05/2022 regarding claims 1-3, 5-12, 14 and 16 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims.

                       Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
9.	Claims 1, 2, 3, 10 and 16 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2019/0174547 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number 62/402,507 filed on 09/30/2016), hereinafter “Khoryaev’547” in view of Khoryaev et al. (US 2020/0053675 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/476,083 filed on 03/24/2017 and 62/476,417 filed on 03/24/2017), hereinafter “Khoryaev’675”.
Regarding claim 1, Khoryaev’547 discloses a method of transmitting a device-to-device (D2D) signal by a user equipment (UE) in a wireless communication system supporting D2D communication (Figs. 7-9, RAT specific channel loading—LRAT (e.g., LLTE-V2V, LDSRC)), the method comprising: 
measuring a technology congestion level for a predetermined resource region (Figs. 7-9, paragraphs [0095], [0096], [0122], measuring channel loading produced by the technology according to a technology-specific metric); and
transmitting the D2D signal based on the determined radio technology congestion level (Figs. 7-9, paragraphs [0095], [0096], [0098], LTE-V2V UE may preferentially select the non-overloaded channel with higher LLTE-V2V loading (i.e., dominant presence of LTE-V2V transmissions), wherein the technology congestion level is related to a ratio of a signal related to a specific radio technology among a plurality of signals received in the predetermined resource region (Figs. 7-9, paragraphs [0095], [0096], [0122], metric measuring channel busy ratio evaluated over the predefined time interval on a predetermined set of resources), wherein the UE determines whether to apply the specific radio technology to the transmission of the D2D signal based on the technology congestion level and a preconfigured threshold (Figs. 7-9, paragraphs [0095], [0096], [0122], at least one of a number or ratio of resources detected as occupied by vUEs within the predefined time interval).
While Khoryaev’547 implicitly refers to “the specific radio technology is at least one of transmit diversity (TxD), multi- layer transmission, or 64 quadrature amplitude modulation (64-QAM)” (Figs. 7-9, paragraphs [0095]- [0098], [0122], RAT specific channel loading), Khoryaev’675 from the same or similar field of endeavor explicitly discloses the specific radio technology (paragraphs [0160], [0169], [0203], [0205], a sidelink control information (SCI) for the V2V sidelink transmission by the UE that indicates whether the V2V sidelink is transmitted in accordance with a legacy format or a non-legacy format) is at least one of transmit diversity (TxD), multi- layer transmission, or 64 quadrature amplitude modulation (64-QAM) (paragraphs [0160], [0169], [0203], [0205], using 64QAM modulation in LTE-V2V communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the specific radio technology is at least one of transmit diversity (TxD), multi- layer transmission, or 64 quadrature amplitude modulation (64-QAM)” as taught by Khoryaev’675, in the system of Khoryaev’547, so that it would provide data exchange enabling sidelink communication in accordance with, such as when mobile devices are out of network coverage, the mobile devices may perform sidelink communication autonomously with limited or no assistance from a base station (Khoryaev’675, paragraph [0003]).

Regarding claim 2, Khoryaev’547 discloses the D2D signal is transmitted by applying the specific radio technology based on the technology congestion level that is greater than or equal to the preconfigured threshold (Figs. 7-9, paragraphs [0094], [0095], [0098], in situations in which there are more than two channels, the LTE-V2V UE may preferentially select the non-overloaded channel with higher LLTE-V2V loading (i.e., dominant presence of LTE-V2V transmissions); this is shown in the channel selection scenarios 900 shown in FIG. 9, in which in each case (whether two channels or more channels are used), the LTE-V2V UE selects a target non-overloaded channel with higher LTE-V2V loading as long as the channel is not overloaded; in some embodiments, the channel with the highest LTE-V2V loading is selected).

Regarding claim 3, Khoryaev’547 discloses the D2D signal is transmitted without applying the specific radio technology based on the technology congestion level that is less than the preconfigured threshold (Figs. 7-9, paragraphs [0094], [0095], [0098], in situations in which there are more than two channels, the LTE-V2V UE may preferentially select the non-overloaded channel with higher LLTE-V2V loading (i.e., dominant presence of LTE-V2V transmissions); this is shown in the channel selection scenarios 900 shown in FIG. 9, in which in each case (whether two channels or more channels are used), the LTE-V2V UE selects a target non-overloaded channel with higher LTE-V2V loading as long as the channel is not overloaded; in some embodiments, the channel with the highest LTE-V2V loading is selected).

Regarding claim 10, Khoryaev’547 discloses the signal is a control signal that includes information related to the application of the specific radio technology (paragraphs [0095], [0096], [0122], RAT-specific channel loading is determined by at least one of reference signal received power (RSRP) measurements over a physical sidelink control (PSCCH) or shared channel (PSSCH) demodulation reference signal (DMRS) and comparison with a pre-configured RSRP threshold).
Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

10.	Claims 5, 6, 7 and 8 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2019/0174547 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number 62/402,507 filed on 09/30/2016), hereinafter “Khoryaev’547” in view of Khoryaev et al. (US 2020/0053675 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/476,083 filed on 03/24/2017 and 62/476,417 filed on 03/24/2017), hereinafter “Khoryaev’675” in view of SORRENTINO et al. (US 2019/0349957 A1), hereinafter “Sorrentino”.
Regarding claim 5, Khoryaev’547 in view of Khoryaev’675 disclose the method according to claim 1. 
While Khoryaev’547 in view of Khoryaev’675 implicitly refer to “whether the signal is related to the specific radio technology is determined based on properties of the signal”, Sorrentino from the same or similar field of endeavor discloses whether the signal is related to the specific radio technology is determined based on properties of the signal (paragraphs [0053], [0055], service advertisement signals specific for a certain access technology).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “whether the signal is related to the specific radio technology is determined based on properties of the signal” as taught by Sorrentino, in the combined system of Khoryaev’547 and Khoryaev’675, so that it would provide certain approaches for co-channel and co-existence for primary and secondary services relates generally to sharing channels in wireless communications (Sorrentino, paragraph [0001]).
Regarding claim 6, Khoryaev’547 in view of Khoryaev’675 and Sorrentino disclose the method according to claim 5. 
Sorrentino further discloses the properties of the signal includes at least one of a cyclic prefix (CP) length, a sequence, and a demodulation reference signal (DMRS) allocated for the signal (paragraphs [0053], [0055], a specific sequence (associated to a Zadoff-Chu root sequence or a pseudo-number generator initialization) or set of sequences is used to indicate a specific service advertisement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the properties of the signal includes at least one of a cyclic prefix (CP) length, a sequence, and a demodulation reference signal (DMRS) allocated for the signal” as taught by Sorrentino, in the combined system of Khoryaev’547 and Khoryaev’675, so that it would provide certain approaches for co-channel and co-existence for primary and secondary services relates generally to sharing channels in wireless communications (Sorrentino, paragraph [0001]).

Regarding claim 7, Khoryaev’547 in view of Khoryaev’675 disclose the method according to claim 1. 
While Khoryaev’547 in view of Khoryaev’675 implicitly refer to “the signal includes indication information indicating a radio technology applied to the signal, and wherein the information on the use of the specific radio technology is obtained based on the indication information included in the signal”, Sorrentino from the same or similar field of endeavor discloses the signal includes indication information indicating a radio technology applied to the signal, and wherein the information on the use of the specific radio technology is obtained based on the  (paragraphs [0053], [0055], an indication to other wireless devices, e.g., in the form of a service advertisement signal broadcast on the channel, that indicates to other wireless devices which access technology it is using).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the signal includes indication information indicating a radio technology applied to the signal, and wherein the information on the use of the specific radio technology is obtained based on the indication information included in the signal” as taught by Sorrentino, in the combined system of Khoryaev’547 and Khoryaev’675, so that it would provide certain approaches for co-channel and co-existence for primary and secondary services relates generally to sharing channels in wireless communications (Sorrentino, paragraph [0001]).

Regarding claim 8, Khoryaev’547 in view of Khoryaev’675 disclose the method according to claim 1. 
While Khoryaev’547 in view of Khoryaev’675 implicitly refer to “the ration of the signal related to the specific radio technology is determined based on a priority level related to the signal”, Sorrentino from the same or similar field of endeavor discloses the ration of the signal related to the specific radio technology is determined based on a priority level related to the signal (paragraphs [0053], [0055], service advertisement signals pre-defined according to an industry-recognized standard specification differentiated for different levels of priority and/or type of service).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the ration of the signal related to the (Sorrentino, paragraph [0001]).

11.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2019/0174547 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number 62/402,507 filed on 09/30/2016), hereinafter “Khoryaev’547” in view of Khoryaev et al. (US 2020/0053675 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/476,083 filed on 03/24/2017 and 62/476,417 filed on 03/24/2017), hereinafter “Khoryaev’675” in view of Rajagopal et al. (US 2017/0188391 A1), hereinafter “Rajagopal”.
Regarding claim 9, Khoryaev’547 in view of Khoryaev’675 disclose the method according to claim 1. 
While Khoryaev’547 in view of Khoryaev’675 implicitly refer to “the predetermined resource region is a resource region to which resources for a control signal are allocated”, Rajagopal from the same or similar field of endeavor discloses the predetermined resource region is a resource region to which resources for a control signal are allocated (Fig.8, paragraphs [0151], [0152], [0161], scheduling assignment pool resources scan including the time and frequency resources and the persistence time for which this allocation (allocation period)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the predetermined resource region is a resource region to which resources for a control signal are allocated” as taught by Rajagopal, in  (Rajagopal, paragraph [0016]).
	
12.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2019/0174547 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number 62/402,507 filed on 09/30/2016), hereinafter “Khoryaev’547” in view of Khoryaev et al. (US 2020/0053675 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/476,083 filed on 03/24/2017 and 62/476,417 filed on 03/24/2017), hereinafter “Khoryaev’675” in view of GULATI et al. (US 2018/0048572 A1), hereinafter “Gulati”.
Regarding claim 11, Khoryaev’547 in view of Khoryaev’675 disclose the method according to claim 1. 
While Khoryaev’547 in view of Khoryaev’675 implicitly refer to “the signal related to the specific radio technology is a signal having received strength greater than or equal to a predetermined signal strength”, Gulati from the same or similar field of endeavor discloses the signal related to the specific radio technology is a signal having received strength greater than or equal to a predetermined signal strength (paragraph [0078], energy instances where energy (Ec) on the resources is greater than a threshold (Th) and decode instances where a signal can be decoded (Ed) for the resources with energy (Ec) greater than a threshold (Th)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the signal related to the specific radio technology is a signal having received strength greater than or equal to a predetermined signal  (Gualti, paragraph [0004]).

13.	Claim 12 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Khoryaev et al. (US 2019/0174547 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number 62/402,507 filed on 09/30/2016), hereinafter “Khoryaev’547” in view of Khoryaev et al. (US 2020/0053675 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/476,083 filed on 03/24/2017 and 62/476,417 filed on 03/24/2017), hereinafter “Khoryaev’675” in view of Panteleev et al. (US 2019/0150157 A1), hereinafter “Panteleev”.
Regarding claim 12, Khoryaev’547 in view of Khoryaev’675 disclose the method according to claim 1. 
While Khoryaev’547 in view of Khoryaev’675 implicitly refer to “the technology congestion level is related to a ratio of subchannels on which the signal related to the specific radio technology is received to a plurality of subchannels included in the predetermined resource region”, Panteleev from the same or similar field of endeavor discloses the technology congestion level is related to a ratio of subchannels on which the signal related to the specific radio technology is received to a plurality of subchannels included in the predetermined resource region (Fig. 3, paragraphs [0022], [0056], configured to identify the one or more sub-channels over the selected subframes that has a measured energy level greater than a threshold value to determine a channel congestion fraction (CCF) comprising a fraction of the resources that exceed the threshold value).
 (Panteleev, paragraph [0022]).

14.	Claim 14 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Panteleev et al. (US 2019/0150157 A1), hereinafter “Panteleev” in view of Khoryaev et al. (US 2019/0174547 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application number 62/402,507 filed on 09/30/2016), hereinafter “Khoryaev’547”.
Regarding claim 14, Panteleev discloses a method of controlling, by a base station, D2D signal transmission at a user equipment (UE) in a wireless communication system supporting D2D communication (Fig. 4, functionality of an apparatus of an eNB configured to select resources in V2V communication), the method comprising:  
receiving information on a technology congestion level for a predetermined resource region from at least one UE (Fig. 4, paragraphs [0022], [0063], channel congestion fraction value based on the received energy threshold value); 
determining, based on the technology congestion level, and a preconfigured threshold, whether D2D signal transmission to which a specific radio technology is applied is allowed (Fig. 4, paragraphs [0022], [0064], configured to select the resources based on the measured CCF relative to a plurality of CCF ranges that are predetermined); and 
transmitting, to the at least one UE, information on whether the D2D signal transmission to which the specific radio technology is applied is allowed (Fig. 4, paragraphs [0022], [0068], further configured to encode a set of transmit parameters, for each CCF range;  set of transmission parameters communicated to one or more UEs by broadcasting or unicasting the information; for example, RRC communications may be used to send each V2V UE a set of transmit parameters).
While Panteleev implicitly refers to “the technology congestion level is related to a ratio of a signal related to a specific radio technology among a plurality of signals received in the predetermined resource region”, Khoryaev’547 from the same or similar field of endeavor discloses the technology congestion level is related to a ratio of a signal related to a specific radio technology among a plurality of signals received in the predetermined resource region (Figs. 7-9, paragraphs [0095], [0096], [0122], metric measuring channel busy ratio evaluated over the predefined time interval on a predetermined set of resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the technology congestion level is related to a ratio of a signal related to a specific radio technology among a plurality of signals received in the predetermined resource region” as taught by Khoryaev’547, in the system of Panteleev, so that it would provide development and standardization of vehicle-to-vehicle (V2V) communications related to the next generation network (5G) taking into account the massive influx of low-data, high-delay and low power transmissions (Khoryaev’547, paragraph [0004]).


Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/SITHU KO/            Primary Examiner, Art Unit 2414